Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Stefan U. Koschimieder, Ph.D. on 03/14/22.

The application has been amended as follows: 

In claim 1, line 20 delete “ant” and insert therefor --and--.  

In claim 1, line 20 at the end of the claim delete “atom.” and insert therefor --atom, and at least one Ra is a fluorine atom.--.

The following is an examiner’s statement of reasons for allowance: The above Examiner’s amendment was necessary to overcome Takahashi et al. as evidenced by the English language U.S. Patent Application Publication No.: 2017/0044462 A1. Takahashi et al. discloses refrigerating-machine oil and working-fluid compositions for refrigeration machine. Takahashi et al.’s refrigerating-machine oil composition requires a 1-chloro-3,3,3-trifluoropropene refrigerant which does not read on applicant’s formula (a) as amended by the above examiner’s amendment.  Applicant’s terminal disclaimer has been accepted by the Patent Office. All pending claims 1-13 are being allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH DAVID ANTHONY whose telephone number is (571)272-1117. The examiner can normally be reached M-F: 10:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/JOSEPH D ANTHONY/Primary Examiner, Art Unit 1764